DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
As the restriction is of a complex nature, no phone call was made to the attorney. MPEP 812.01.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a soilless farm.
Group II, claims 11-14, drawn to a farming unit.
Group III, claims 15-20, drawn to a method of constructing a soilless farm.
The inventions listed as Groups and II do not relate to a single general inventive concept under PCT Rule13.1 because, under PCT Rule13.2, they lack the same or corresponding special technical features for the following reasons:

The inventions of Groups I and III share the technical features of a plurality of farming units; a shell defining an internal growing zone of the farming unit separate from a surrounding environment; and where in the shell comprises a plurality of apertures for connecting the farming unit to an adjacent farming unit via at least one of a fluid conduit and a power supply. Specifically, Groups and II are related as an apparatus (Group I) and methods for using the apparatus (Group II). The apparatus is known in prior art as shown in US 7,080,482 B1 to Bradley. Therefore, Groups I and III lack unity since the shared technical features do not represent a contribution over Bradley:
Bradley discloses a plurality of farming units (plurality of farming units 20 and 50, fig1-7; fig22-23; col 6, In17-55); a shell defining an internal growing zone of the farming unit separate from a surrounding environment (farming units 20 and 50 comprise shells with an internal growing zone 80 separate from a surrounding environment, fig 20; col 5, In 32-48); and wherein the shell comprises a plurality of apertures for connecting the farming unit to an adjacent 
As the common features were known in the art before the effective filing date, they cannot be considered special technical features that would otherwise unify the groups.
Therefore, Groups I and III lack unity under PCT Rule13 because they do not share a same or corresponding special technical feature.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a farming unit comprising: a frame supporting a plurality of root chambers for growing plants; a shell configured to surround the root chambers and to define an internal growing zone of the farming unit separate from a surrounding environment; and a nutrient delivery system including a pump and a nutrient tank and designed to moisten plant roots in the plurality of root chambers, wherein the shell comprises a plurality of apertures for connecting the farming unit to an adjacent farming unit via at least of one a fluid conduit and a power supply , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bradley (US 7080482 B1).
Bradley teaches a farming unit (farming units 20 and 50, fig 1-7; fig 22-23; col 6, In 17-55) comprising: a frame supporting a plurality of root chambers for growing plants (figs 3-5; col 3, ln 38-65; inner wall 22 includes plant supporting structure 30 with plant receiving openings); a shell configured to surround the root chambers and to define an internal growing zone of the farming unit separate from a surrounding environment (farming units 20 and 50 comprise shells 
As the common features were known in the art before the effective filing date, they cannot be considered special technical features that would otherwise unify the groups.
Therefore, Groups I and II lack unity under PCT Rule13 because they do not share a same or corresponding special technical feature.
The inventions of Groups II and III share the technical features of a plurality of farming units; a shell defining an internal growing zone of the farming unit separate from a surrounding environment; and where in the shell comprises a plurality of apertures for connecting the farming unit to an adjacent farming unit via at least one of a fluid conduit and a power supply. Specifically, Groups II and III are related as an apparatus (Group II) and methods for using the apparatus (Group II). The apparatus is known in prior art as shown in US 7,080,482 B1 to Bradley. Therefore, Groups II and III lack unity since the shared technical features do not represent a contribution over Bradley:

As the common features were known in the art before the effective filing date, they cannot be considered special technical features that would otherwise unify the groups.
Therefore, Groups II and III lack unity under PCT Rule13 because they do not share a same or corresponding special technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619